AViiiteield, C. J.,
delivered the opinion of the court.
The instrument in this case evidencing the agreement as to the sale of the timber is a plain contract, and not a mere option af” all. The interest in the proceeds of the timber, upon the death of the wife, descended to the husband and daughter. The husband, for a valuable consideration, assigned his entire interest away. It is averred in the bill that there are no other assets belonging to the estate, except the interest in the proceeds of this timber. On this state of facts, averred in the bill, it is perfectly manifest that the demurrer should have been overruled.
The decree is reversed, the demurrer overruled, and cause remanded for answer within thirty days from filing of mandate in the court below.